Citation Nr: 0404384	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  98-05 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1951 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Subsequently, the veteran moved to 
Louisiana and the claim was transferred to the RO in New 
Orleans.

The issue on appeal is whether a rating in excess of 30 
percent is warranted for sarcoidosis.  The Board notes that 
the veteran has contended in a January 2000 written statement 
that he has scleroderma instead of sarcoidosis.  The RO has 
addressed that issue in an October 2001 decision, however, 
and it is not before the Board.  Therefore, the Board will 
address the issue before it, which is determining the proper 
rating for service-connected sarcoidosis.

The RO granted the veteran's claim for a total rating due to 
individual unemployability in an August 2002 decision.  
Therefore, having been granted, that issue is no longer on 
appeal before the Board.


REMAND

A remand is required for readjudication of the issue on 
appeal based upon consideration of the requirements of 
Quartuccio v. Principi, 16 Vet.788 App. 183 (2002) 
(addressing the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2003), enacted during the pendency of 
the appellant's appeal.)  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant' s representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 

Moreover, as will be discussed in more detail below, the 
Board finds that the veteran has not been examined for 
sarcoidosis in many years and that current findings are 
necessary to adequately evaluate the veteran's disability.

Therefore, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on his part.

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed of 
the evidence necessary to substantiate 
his claim for a rating in excess of 30 
percent for sarcoidosis.  In addition, 
the RO should inform the veteran that if 
he provides sufficient identifying 
information, VA will attempt to obtain 
pertinent medical evidence, such as 
medical records, on his behalf.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.  

3.  After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the RO should also schedule the veteran 
for a VA examination to determine the 
nature and extent of the veteran's 
sarcoidosis. All indicated studies must 
be conducted, including a respiratory 
examination.  All indicated studies and 
tests should be accomplished, and the 
veteran's FEV-1, FEV-1/FVC, and DLCO must 
be documented.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
After the examination and a review of the 
evidence in the claims folder, the VA 
examiner should provide an opinion as to 
following question:

(a) Whether pulmonary involvement 
requires systemic high dose 
(therapeutic) corticosteroids for 
control or chronic low dose 
(maintenance) or intermittent 
corticosteroids.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

5.  Then, the RO should readjudicate the 
appellant's claim, considering any 
additional evidence obtained by the RO.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




